The Attorney              General of Texas

                                         December    21,   1979       .
MARK WHITE
Attorney General


                   Honorable George M. Cowden                Opinion No.   Mw-116
                   Public Utility Commission of Texas
                   7800 Shoal Creek Boulevard                Re: Payment of tuition fees under
                   Austin, Texas 78757                       the State Employees Training Act.

                   Dear Mr. Cowdem

                         You ask whether the Public Utilities Commission may spend public
                   funds to pay the tuition of its employees at a CPA review course. Article
                   8252-l& the State Employees Trainii Act of 1989, permits state agendes
                   to use available public funds to provide training and education for its
                   administrators and employees. Sec. 3. Where the agency considers it
                   appropriate, it may pay the tuition of a participant in the train& or
                   education program. Id. Publii funds may be spent to train an employee only
                   where the training isrelated to the emplayee’s current or prospective duty
                   assignment Set 4. Regulations concerning the eligibflity of administrators
                   and employees for training and education must be approved by the Governor.

                          Pursuant to article 625Hla, V.T.C.S., the Commission paid tuition for
                   several employees in a CPA review course. So bng as the Commission finds
                   -that the training provided is directly related to the duty assignments of the
                   employees and is of sufficient benefit to the Commission, it has authority to
                   pay tuition for any employee       Your regulations as to the eligibility of
                   employees must of course be complied with. Prior to the enactment of
                   article 625Hl& V.T.CS., this office held that state agencies might
                   consistently with article RI, section 51 of the Constitution pay certain
                   educational expenses for their employees -See Attorney General Opinions
                   C-671 0966); WW-5050958).

                         It is suggested that Attorney General Opinions M-lll2 G972), C-761
                   (1966)and O-6637 (1945) would bar payment of the tuition in this ease. We
                   do not believe these opinions are relevant to this request. Attorney General
                   Opinion O-6637 (1945) found that article III, section 51 of the Constitution
                   barred payment of notary bond premiums out of public funds, while M-1112
                   (l972) found that a state agency could not pay licensing fees for a nursing
                   home administrator, based on an interpretation of the relevant statute.
                   Attorney General Opinion C-761 (1966) authorized payment of a state
                   employee’s registration fees for a conference on ergineering. None of these
                   opinions dealt with article 6252-lla or a comparably specific statute
                   authorizing payment of tuition for state employees.




                                                P. 367
Honorable George M. Cowden     -   Page Two     (Mw-116)



                                    SUMMARY

           The Public Utilities Commission may spend public funds to pay the
           tuition of its employees at a CPA review course pursuant to article
           625%lla, V.T.CS., where the training is related to the employee’s
           duties and where eligibility is determined consistently with
           regulations promulgated by the Commission and appoved by the
           governor.




                                           MARK WHITE
                                           Attorney General of Texas

JOHN W.PAINTRB, JR.
First Aasiatant Attorney General

TED L. HARTLEY
Rxecutive Assistant Attorney General

Prepared by Susan Garrison
Ass&ant Attorney General

APPROVBD:
OPINIONCOMMITTEE

C. Robert Heath, Chairman
David 8. Brooks
Carla cox
Bob Gammage
Susan Garrlaon
Rick Gilpin




                                           p.   368